OPINION OP THE COUNT ON MOTION POE EEHEAEING.
Biggs, J.
The statement in the opinion, that the levies under the several writs were separate, is not accurate. They were joint as a matter of fact, but there is no competent evidence that the defendant authorized a joint levy; neither is there any evidence of ratification. There is an admission made in the record by Mr. Allen (presumably one of the attorneys representing the defendant in this action), that he procured an order on the sheriff (who sold the property), to pay u Simmons Hardware Company its proportion of the net profits of the sale of the property. ’ ’ It may be that in point of fact Allen obtained the order in favor of the the defendant, but the record does not so state. The statement, that the defendant paid its pro rata share of the cost of the attachments, is not borne out by the record.
The motion for rehearing will be overruled.
All the judges concur.